DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In [0028], “brass road” should read “brass rod”.  
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see pages 11-12, filed 09/13/2021, with respect to claims 3, 13-14, and 19-20 have been fully considered and are persuasive. The rejection of claims 3, 13-14, and 19-20 under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant’s arguments, see pages 12-15, filed 09/13/2021, with respect to claims 1-3 and 9-20 have been fully considered and are persuasive.  The rejection of claims 1-3 and 9-20 under 35 U.S.C. § 101 has been withdrawn. 
Applicant’s arguments, see pages 16-19, filed 09/13/2021, with respect to the rejection(s) of claim(s) 1, 7, 9, 11, and 16-17 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Clark, Meng, Zhu, and Park, Wilson, and Kavesky.
Applicant’s arguments, see pages 16-19, filed 09/13/2021, with respect to the rejection(s) of claim(s) 2-6, 8, 10, 12-15, and 18-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection(s) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Clark, Meng, Zhu, and Park, Wilson, and Kavesky.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electrodermal sensor” and “grounding device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the 
Claim 1 is being interpreted under 35 U.S.C. § 112(f) as it:
Uses the nonce term “electrodermal sensor” for the apparatus performing the specified function
“electrodermal sensor” is linked with the transitional word  “that” and modified by the functional language “applies a direct current and measures electrical resistance”
“electrodermal sensor” is not modified by sufficient structure, material, or acts for performing the claimed function.
This claim will be interpreted in accordance with the disclosure of the applicant on [0033] as a device with at least one probe tip that can be placed against the skin of a user to enable the device to measure the resistance of the skin or a meridian pathway in the user.

Claim 1 is also being interpreted under 35 U.S.C. § 112(f) as it:
Uses the nonce term “grounding device” for the apparatus performing the specified function
“grounding device” is linked with the transitional word  “for” and modified by the functional language “grounding a user”
“grounding device” is not modified by sufficient structure, material, or acts for performing the claimed function. “Comprising a mass” is not considered sufficient structure since under broadest reasonable interpretation, all physical objects have mass.
This claim will be interpreted in accordance with the disclosure of the applicant on [0028] as a brass rod or any equivalent capable of grounding a user.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 9-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 2009/0036793 A1, hereinafter Clark) in view of Meng (US 2012/0316457 Al, hereinafter Meng), and Zhu (US 2003/0120170 A1, hereinafter Zhu), as motivated by Wilson (US 5,540,235, cited in applicant 01/22/2020 IDS, hereinafter Wilson).
Regarding Claim 1, Clark discloses a system comprising: an electrodermal sensor (Element 3, Fig. 1) that applies a direct current (“the applied signals as generated by the applied signal generator 29 may be in the form of DC voltage signals”, [0033]; “applied signal generator 29…may also be incorporated in the actuator”, [0033]) and measures electrical resistance (“The resistance of each test zone 37 on the skin of the subject may be continuously monitored by a respective applied signal resistance sensor 39”, [0035]) in response to application of the direct current ([0035] explains how the resistance is caused by applied voltage which is caused by the applied current from the previously mentioned applied signal); 

Clark discloses the claimed invention except for expressly disclosing a grounding device comprising a mass for grounding a user;
 determining a non-meridian skin resistance for the user, wherein the non-meridian skin resistance is sensed by the electrodermal sensor; 
 determining a standard skin conductivity value, wherein the standard skin conductivity value is calculated based on skin conductivity values for a plurality of test subjects; and 
calculating a compensation factor for the user based on the non-meridian skin resistance and the standard skin conductivity value; and 
wherein the compensation factor is applied to meridian conductivity measurements for the user to adjust for abnormal skin conductivity of the user.
However, Meng teaches determining a non-meridian skin resistance for the user, wherein the non-meridian skin resistance is sensed by the electrodermal sensor (“one terminal … of the acupuncture meridian measurement system 40 can be held and retained fixed by a hand of a human…the other terminal of the acupuncture meridian measurement system 40 can be moved along the surface of the human body, so as to measure the impedance between the point (a fixed point) where the one terminal contacts the hand and the point (a selected point) where the other terminal contacts the surface of the human body”, [0055]); and 
a need for meridian measurement system to be calibrated in order to perform an effective measurement ([0053]), and a compensation factor for the user based on the non-meridian skin resistance (Impedance is part of equation (2); the device of Meng is sampled along this surface of the human body; this would include non-meridian sites) that is applied to meridian conductivity measurements (Gain Factor, equation (2), after [0078]; the device of Meng is sampled along this surface of the human body; this would include meridian sites). Calibrating a measurement via a scaling factor or gain adjustment 
Clark teaches a grounding device comprising a mass (“When Voll used the Dermatron, the patient held a metal ground cylinder in one hand”, [0004]) for grounding the user when the electrodermal sensor applies the direct current (the examiner notes this is functional language, i.e., simply means “can be used for this purpose”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Clark, with the grounding device of Clark refers to in their prior art section, because this allows for a proper recording of electrical discharges, as taught by Wilson (Col. 1, lines 55-57).
Zhu teaches a device related to a method of determining segmental bioimpedance of the body. (“The present invention includes a method for dialyzing a patient to the patient's dry weight that comprises measuring the resistivity of a body segment of the patient”, [0009]). Zhu teaches wherein a standard skin resistivity value is calculated based on skin resistivity values for a plurality of test subjects (“It is anticipated that specific coefficients will be derived for specific populations…”, [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a standard skin conductivity value, wherein the standard skin conductivity value is calculated based on skin conductivity values for a plurality of test subjects, and include it as part of the basis for the compensation factor to improve the system of Clark the same way as the method of Zhu was 
Regarding Claim 4, modified Clark discloses the system of claim 1, wherein the mass of the grounding device comprises a hand-held mass to be held by the user (“the patient held a metal ground cylinder in one hand”, [0004]”) when the direct current is applied to the user's skin (“the applied signals as generated by the applied signal generator 29 may be in the form of DC voltage signals”, [0033]).  
Regarding Claim 7, modified Clark discloses the system of claim 1, further comprising a display (“Various display, printing, and other output devices known in the art…”, [0035]) in electrical communication with the processor (“…may be incorporated into or connected peripherally with the actuator…”, [0035]) and configured to display the compensation factor (“…to visually, audibly or electronically output the resistance data”, [0035]; the compensation factor is part of resistance data).
Regarding Claim 9, modified Clark discloses the system of claim 1. Modified Clark discloses the claimed invention except for expressly disclosing wherein the instructions are such that determining the standard skin conductivity value comprises retrieving from memory a certain standard skin conductivity value that is predetermined based on test subjects with similarity to the user with respect to one or more of age, gender, racial background, or location of residence. However, Zhu does teach that the specific coefficient being interpreted as the standard skin conductivity value is predetermined based on test subjects ([0042]) with similarity to the user with respect to one or more of age (“stratification of bioimpedance values according to…age optionally may be undertaken”, [0066]; these bioimpedance values are taken as part of the method to gain a range of normal resistivity values for the healthy subject population), gender (“stratification of bioimpedance values according to…gender… optionally may be undertaken”, [0066]), racial background, or location of residence and is already known when the measurement occurs (only dry weight and excess fluid are unknown values that must be calculated in [0037]-[0039]; the standard skin conductivity value used to calculate them is derived previously from test subject data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Clark, to provide instructions comprising 
Regarding Claim 10, modified Clark discloses the system of claim 1. Modified Clark discloses the claimed invention except for expressly disclosing wherein the instructions further comprise: receiving from the electrodermal sensor a meridian conductivity measurement for a meridian pathway of the user; applying the compensation factor to the meridian conductivity measurement; and calculating a conductivity value for the user based at least in part on the compensation factor and the meridian conductivity measurement. However, Meng teaches applying the compensation factor to the meridian conductivity measurement (Equation (3), after [0080]; the gain factor can be considered a compensation factor and the 1/amplitude can be considered as an already received measurement; when the impedance is below a certain value, the point is considered an acupuncture point along a meridian), and calculating a conductivity value for the user based at least in part on the compensation factor and the meridian conductivity measurement (“Impedance” in equation (3) below [0080]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Clark, with receiving from the electrodermal sensor a meridian conductivity measurement for a meridian pathway of the user, applying the compensation factor to the meridian conductivity measurement, and calculating a conductivity value for the user based at least in part on the compensation factor and the meridian conductivity measurement, because Meng teaches that processes such as applying a gain factor are done so as to further improve the accuracy of the measurement (Meng, [0089]).
Regarding Claim 11, Clark discloses a method comprising: 
applying an electrodermal sensor (Element 3, Fig. 1) to a point on a user, wherein the electrodermal sensor supplies a direct current (“the applied signals as generated by the applied signal generator 29 may be in the form of DC voltage signals”, [0033]; “applied signal generator 29…may also 
Clark discloses the claimed invention except for expressly disclosing providing a grounding device to the user, wherein the grounding device comprises a mass to be held by the user to electrically ground the user when the electrodermal sensor supplies the direct current to the non-meridian point on the user; 
receiving a non-meridian skin resistance for the user from the electrodermal sensor; 
determining a standard skin conductivity value, wherein the standard skin conductivity value is calculated based on skin conductivity values for a plurality of test subjects; 
calculating a compensation factor for the user based on the non-meridian skin resistance and the standard skin conductivity value; 
applying the electrodermal sensor to a meridian point on the user to sense a meridian conductivity measurement of the user; and 
compensating for abnormal skin resistivity of the user by applying the compensation factor to the meridian conductivity measurement.
However, However, Meng teaches receiving a non-meridian skin resistance for the user, wherein the non-meridian skin resistance is sensed by the electrodermal sensor (“one terminal … of the acupuncture meridian measurement system 40 can be held and retained fixed by a hand of a human…the other terminal of the acupuncture meridian measurement system 40 can be moved along the surface of the human body, so as to measure the impedance between the point (a fixed point) where the one terminal contacts the hand and the point (a selected point) where the other terminal contacts the surface of the human body”, [0055]); and 

Clark teaches providing a grounding device to the user, wherein the grounding device comprises a mass to be held by the user (“When Voll used the Dermatron, the patient held a metal ground cylinder in one hand”, [0004]) to electrically ground the user when the electrodermal sensor supplies the direct current to the non-meridian point on the user (the examiner notes this is functional language, i.e., simply means “can be used for this purpose”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Clark, with the grounding device of Clark refers to in their prior art section, because this allows for a proper recording of electrical discharges, as taught by Wilson (Col. 1, lines 55-57).

Regarding Claim 15, modified Clark discloses the method of claim 11. Modified Clark discloses the claimed invention except for expressly disclosing further comprising calculating a conductivity value for the user based at least in part on the compensation factor and the meridian conductivity measurement. However, Meng teaches calculating a conductivity value (“Impedance” in Equation (3) after [0080]) for the user based at least in part on the compensation factor and the meridian conductivity measurement (the gain factor can be considered a compensation factor and the 1/amplitude can be considered as a conductivity measurement; when the impedance is below a certain value, the point is considered an acupuncture point along a meridian). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Clark with Meng because Meng teaches that processes such as applying a gain factor are done so as to further improve the accuracy of the measurement ([0089]).
Regarding Claim 16, Clark disclosesTECHLAW VENTURES, PLLC3290 West Mayflower AveLehi, Utah 84043(801) 854-7675 -6-causing an electrodermal sensor (Element 3, Figure 1) to supply a direct current (“the applied signals as generated by the applied signal generator 29 may be in the form of DC voltage signals”, [0033]; “applied signal generator 29…may also be incorporated in the actuator”, [0033]) and measure electrical resistance (“The resistance of each test zone 37 on the skin of 
Clark discloses the claimed invention except for expressly disclosing receiving a non-meridian skin resistance for a user from the electrodermal sensor in response to the electrodermal sensor supplying the direct current to a non-meridian skin site on the user; 
determining a standard skin conductivity value, wherein the standard skin conductivity value is calculated based on skin conductivity values for a plurality of test subjects; 
calculating a compensation factor for the user based on the non-meridian skin resistance and the standard skin conductivity value;
causing the electrodermal sensor to supply the direct current to measure a meridian conductivity measurement of the user when the electrodermal sensor is applied to a meridian point on the user; and 
compensating for abnormal skin resistivity of the user by applying the compensation factor to the meridian conductivity measurement.
However, Meng teaches a non-transitory computer readable storage media storing instructions to be executed by one or more processors (“The acupuncture meridian measurement system 40 can include a computer (not shown) such as a desk computer”, [0086]; desk computers work via one or more processors executing program instructions found in non-transitory computer readable storage media); receiving a non-meridian skin resistance for the user from the electrodermal sensor (“one terminal … of the acupuncture meridian measurement system 40 can be held and retained fixed by a hand of a human…the other terminal of the acupuncture meridian measurement system 40 can be moved along the surface of the human body, so as to measure the impedance between the point (a fixed point) where the one terminal contacts the hand and the point (a selected point) where the other terminal contacts the surface of the human body”, [0055]) in response to the electrodermal sensor supplying the current to a non-meridian skin site on the user; and 

Zhu teaches a device related to a method of determining segmental bioimpedance of the body. (“The present invention includes a method for dialyzing a patient to the patient's dry weight that comprises measuring the resistivity of a body segment of the patient”, [0009]). Zhu teaches wherein a standard skin resistivity value is calculated based on skin resistivity values for a plurality of test subjects (“It is anticipated that specific coefficients will be derived for specific populations…”, [0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a standard skin conductivity value, wherein the standard skin conductivity value is calculated based on skin conductivity values for a plurality of test subjects, and include it as part of the basis for the compensation factor to improve the system of Clark the same way as the method of Zhu was 
Regarding Claim 17, modified Clark discloses the non-transitory computer readable storage media of claim 16. Modified Clark discloses the claimed invention except for expressly disclosing wherein the instructions are such that determining the standard skin conductivity value comprises retrieving from memory a certain standard skin conductivity value that is predetermined based on test subjects with similarity to the user with respect to one or more of age, gender, racial background, or location of residence.  However, Zhu does teach that the specific coefficient being interpreted as the standard skin conductivity value is predetermined based on test subjects ([0042]) with similarity to the user with respect to one or more of age (“stratification of bioimpedance values according to…age optionally may be undertaken”, [0066]; these bioimpedance values are taken as part of the method to gain a range of normal resistivity values for the healthy subject population), gender (“stratification of bioimpedance values according to…gender… optionally may be undertaken”, [0066]), racial background, or location of residence and is already known when the measurement occurs (only dry weight and excess fluid are unknown values that must be calculated in [0037]-[0039]; the standard skin conductivity value used to calculate them is derived previously from test subject data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the instructions of Clark, to provide instructions comprising retrieving from memory (the examiner notes that retrieving values from memory is a WURC step of generic computer processing) a certain standard skin conductivity value that is predetermined based on test subjects with similarity to the user, as taught by Zhu, because there is an association between conductivity of skin and amount of fat in the body, as taught by Zhu ([0066]). This association changes based off of certain demographic traits.  
Regarding Claim 18, modified Clark discloses the non-transitory computer readable storage media of claim 16. Modified Clark discloses the claimed invention except for expressly disclosing wherein the instructions further comprise: receiving from the electrodermal sensor the meridian conductivity measurement for a meridian pathway of the user; and calculating a conductivity value for the .

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Meng, and Zhu, as motivated by Wilson, and further in view of Kavesky et al (US 6,934,581, cited in applicant 1/22/2020 IDS, hereinafter Kavesky).
Regarding Claim 2, modified Clark discloses the system of claim 1, wherein determining  the non- meridian skin resistance for the user comprises receiving a plurality of non-meridian skin resistance measurements from a plurality of skin sites on the user (via the Meng modification of [0085] and [0096]), and Modified Clark discloses the claimed invention except for expressly disclosing wherein the instructions further comprise averaging the plurality of non-meridian skin resistance measurements to calculate a mean skin conductivity value for the user.  However, Kanevsky teaches wherein receiving the skin resistance measurement for the user comprises receiving a plurality of skin resistance measurements from a plurality of skin sites on the user (“Measuring the electrical resistance of the skin at 24 [Biologically Active Points] in the feet and hands of a patient”, Col. 4, line 55), and wherein the instructions further comprise averaging the plurality of skin resistance measurements to calculate a mean 
Regarding Claim 12, modified Clark discloses the method of claim 11. Modified Clark discloses the claimed invention except for expressly disclosing wherein the method further comprises receiving the non-meridian skin resistance measurement for the user comprises receiving a plurality of skin resistance measurements from a plurality of skin sites on the user, and wherein the instructions further comprise averaging the plurality of skin resistance measurements to calculate a mean skin conductivity value for the user.  However, Kavesky teaches wherein receiving the non-meridian skin resistance measurement for the user comprises receiving a plurality of skin resistance measurements from a plurality of skin sites on the user (“Measuring the electrical resistance of the skin at 24 [Biologically Active Points] in the feet and hands of a patient”, Col. 4, line 55), and wherein the instructions further comprise averaging the plurality of skin resistance measurements to calculate a mean skin conductivity value for the user (“The data received from the 24 BAPs are added together and divided by 24”. Col. 7, lines 11-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Clark, with the averaging of Kavesky, because this better allows for individualized diagnosis to happen, as taught by Kavesky (Col. 2, lines 40-58).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over over Clark in view of Meng, and Zhu, as motivated by Wilson, and further in view of Park et al (US 2016/0174869 A1, hereinafter Park).
Regarding Claim 5, modified Clark discloses the system of Claim 1. Modified Clark discloses the claimed invention except for expressly disclosing wherein the electrodermal sensor comprises a plurality of probe tips for sensing resistivity of tissue, wherein each of the plurality of probe tips is S1 to the eleventh vertical line S11 sequentially to act as input electrodes and from the horizontal line R1 to the eleventh horizontal line R11 to act as receiving electrodes, impedances can be measured sequentially with regard to all of the vertical and horizontal needle holes of the base plate”, [0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Clark, with the plurality of independent electrodes of Park, because this allows for precise location of acupuncture points, as taught by Park ([0015]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Meng, Zhu, and Park, as motivated by Wilson, and further in view of Kavesky.
Regarding Claim 6, modified Clark discloses the system of claim 5. Modified Clark discloses the claimed invention except for expressly disclosing wherein the instructions further comprise averaging independent measurements for resistivity of the skin of the user from each of the plurality of probe tips.  However, Kavesky teaches averaging independent measurements for resistivity of the skin of the user from each of the plurality of probe tips (“The data received from the 24 BAPs are added together and divided by 24”, Col. 7, line 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Clark, with the averaging of Kavesky, because this better allows for individualized diagnosis to happen, as taught by Kavesky (Col. 2, lines 40-58).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Meng and Zhu, and further in view of Wilson.
Regarding Claim 8, modified Clark discloses the system of claim 1. Modified Clark discloses the claimed invention except for expressly disclosing wherein the electrodermal sensor further comprises a sensor hood and a grounding pad disposed within the sensor hood.  However, Wilson teaches wherein the electrodermal sensor further comprises a sensor hood (Element 4, Fig. 1) and a grounding pad (Element 14b, Fig. 4, “one contact for patient ground”, Col. 7, lines 37-38) disposed within the sensor hood (See Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add to the system of Clark, with the sensor hood and grounding pad of Wilson, because this would be an additional way for a proper recording of electrical discharges, as taught by Wilson (Col. 1, lines 55-57).

Allowable Subject Matter
Claims 3, 13-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3, the prior art discloses the system of claim 2. However, it would destroy the modification to Clark to divide the standard skin conductivity value by the mean skin conductivity value for the user. The conductivity value for modified Clark is the gain factor of Meng, which already uses a specified equation that does not comprise dividing the standard skin conductivity value by the mean skin conductivity value for the user.
Regarding Claim 13, modified Clark discloses the method of claim 12. However, it would destroy the modification to Clark to calculate the compensation factor for the user by dividing the standard skin conductivity value by the mean skin conductivity value for the user. The conductivity value for modified Clark is the gain factor of Meng, which already uses a specified equation that does not comprise dividing the standard skin conductivity value by the mean skin conductivity value for the user. 
Regarding Claim 14, modified Clark discloses the method of claim 11. However, it would destroy the modification to Clark to calculate the compensation factor for the user by dividing the 
Regarding Claim 19, modified Clark discloses the non-transitory computer readable storage media of claim 16. However, it would destroy the modification to Clark to calculate the compensation factor for the user by dividing the standard skin conductivity value by the mean skin conductivity value for the user. The conductivity value for modified Clark is the gain factor of Meng, which already uses a specified equation that does not comprise dividing the standard skin conductivity value by the mean skin conductivity value for the user.
Regarding Claim 20, modified Clark discloses the non-transitory computer readable storage media of claim 16. However, it would destroy the modification to Clark to calculate the compensation factor for the user by dividing the standard skin conductivity value by the mean skin conductivity value for the user. The conductivity value for modified Clark is the gain factor of Meng, which already uses a specified equation that does not comprise dividing the standard skin conductivity value by the mean skin conductivity value for the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Hindinger et al (US 2006/0212104 A1), which discloses an electronic acupuncture device and system, and method of managing meridian energy balance data of a patient.
See Muteki et al (JP 2003126055 A), which discloses an impedance measuring device for a meridian 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JONATHAN E. COOPER/Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791